

117 S2981 IS: Homes for Every Local Protector, Educator, and Responder Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2981IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Rubio (for himself and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the National Housing Act to establish a mortgage insurance program for first responders, and for other purposes.1.Short titleThis Act may be cited as the Homes for Every Local Protector, Educator, and Responder Act of 2021 or the HELPER Act of 2021.2.FHA mortgage insurance program for mortgages for first respondersTitle II of the National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at the end the following new section:259.FHA mortgage insurance program for mortgages for first responders(a)AuthoritySubject to subsection (i), the Secretary may, upon application by a mortgagee, insure any mortgage eligible for insurance under this section and, upon such terms and conditions as the Secretary may prescribe, make commitments for the insurance of such mortgages prior to the date of their execution or disbursement.(b)Eligible mortgagorsThe mortgagor for a mortgage insured under this section shall, at the time the mortgage is executed, meet the following requirements:(1)First responderThe mortgagor shall be—(A)(i)employed full-time by a law enforcement agency of the Federal Government, a State (as such term is defined in section 201), or a unit of general local government; and(ii)in carrying out such full-time employment, sworn to uphold, and make arrests for violations of, Federal, State, county, township, or municipal laws, or authorized by law to supervise sentenced criminal offenders;(B)employed full-time as a firefighter, paramedic, or emergency medical technician by a fire department or emergency medical services responder unit of the Federal Government, a State, or a unit of general local government; or(C)employed as a full-time teacher by a State-accredited public school or private school that provides direct services to students in grades pre-kindergarten through 12.(2)Years of serviceThe mortgagor shall have been—(A)employed as required under paragraph (1) before application for a mortgage insured under this section for 4 or more consecutive years; or(B)released from employment described in paragraph (1)(C) due to an occupation-connected disability resulting directly from such duty or employment.(3)Intent for future serviceExcept in the case of a mortgagor described in paragraph (2)(B), the mortgagor shall have certified that the mortgagor in good faith intends to continue employment as described in paragraph (1) for at least one year following the date of closing on the mortgage.(4)Good standingThe mortgagor shall be in good standing with respect to the employment required under paragraph (1) and not on probation or under investigation for conduct that, if determined to have occurred, is grounds for termination of employment.(5)Acceptable riskThe mortgagor meets such requirements as the Secretary shall establish to ensure that insurance of the mortgage represents an acceptable risk to the Mutual Mortgage Insurance Fund.(6)Actuarial objectivesThe mortgagor meets such underwriting requirements as the Secretary shall establish to meet actuarial objectives identified by the Secretary, which may include avoiding a positive subsidy rate or complying with the capital ratio requirement under section 205(f)(2).(7)One-time useThe mortgagor shall never previously have been the mortgagor under a mortgage insured under this section.(c)Mortgage termsA mortgage insured under this section shall comply with the following requirements:(1)Use of proceedsThe proceeds of the mortgage shall be used only—(A) to purchase, construct, or repair a 1-family residence, including a 1-family dwelling unit in a condominium project; or(B)to purchase—(i)a manufactured home to be permanently affixed to a lot that is owned by the mortgagor; or(ii)a manufactured home and a lot to which the home will be permanently affixed.(2)SecurityThe mortgage shall be secured by an interest in the residence for which the proceeds are used.(3)No downpaymentSubject to paragraph (5) of this subsection, the mortgage may involve an original principal obligation in an amount up to 100 percent of the cost of acquisition of the residence involved (including charges and fees referred to in such paragraph (5) and the premium pursuant to subsection (d)(1)) and shall not require that the mortgagor shall pay any amount, in cash or its equivalent, on account of the property.(4)Use as principal residence(A)RequirementThe residence securing the mortgage shall be occupied, during the term of the mortgage, by the mortgagor as the mortgagor’s principal residence.(B)CertificationThe mortgagor shall certify compliance with subparagraph (A) upon the execution of the mortgage and annually during the period specified in such subparagraph.(5)Loan limitsThe mortgage shall involve an original principal obligation (including such initial service charges, appraisal, inspection, and other fees to the extent allowable in connection with a mortgage insured under section 203) not exceeding the amount allowable with respect to a mortgage insured under section 203(h).(6)Closing costsThe Secretary shall provide that the seller of a residence acquired using a mortgage insured under this section may pay all or a part of any closing costs associated with such sale, subject to such limits as the Secretary shall establish.(7)MortgageeA mortgage insured under this section shall be originated by a mortgagee approved by Secretary under this title.(8)InterestA mortgage insured under this section shall bear interest at rate agreed to by the mortgagor and mortgagee, which may be adjustable.(d)Mortgage insurance premium(1)Up-front premiumSubject to paragraph (2), the Secretary shall establish and collect an insurance premium in connection with each mortgage insured under this section, at the time and in the manner provided under section 203(c)(2)(A), except that such premiums shall be in an amount equal to 3.6 percent of the amount of the original insured principal obligation of the mortgage.(2)Authority to adjustThe Secretary may adjust the percentages specified in paragraph (1) from time to time by increasing or decreasing such percentages as the Secretary considers necessary, based on the performance of mortgages insured under this section and market conditions. (3)Prohibition of monthly premiumsA mortgage insured under this section shall not be subject to a monthly insurance premium, including a premium under section 203(c)(2)(B).(e)Extent of insuranceMortgage insurance under this section shall provide insurance of the mortgage in the same amount as would be guaranteed under section 3703(a)(1) of title 38, United States Code, for a loan guaranteed under chapter 37 of such title having an original principal obligation in the same amount as such mortgage.(f)Procedure upon defaultIn the event of default in the payment of any mortgage insured under this section, such mortgage shall be subject to the same requirements, conditions, and procedures applicable under this title to mortgages insured under section 203 that are in default.(g)MMIFA mortgage insured under this section shall be an obligation of the Mutual Mortgage Insurance Fund established under section 202(a).(h)Reauthorization requiredThe authority to enter into new commitments to insure mortgages under this section shall expire upon the conclusion of the 5-year period beginning on the date of the enactment of this section unless otherwise specifically provided by law..